Citation Nr: 9929308	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.   98-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had service from September 1940 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service-connection for 
bilateral sensorineural hearing loss.


REMAND

The Board notes that the appellant, through written 
correspondence dated in November 1997, indicated that his 
hearing had been monitored by the United States Naval 
Hospital in Jacksonville, Florida from 1967 to the present.  
His claims file does not contain those records.  The United 
States Court of Appeals for Veterans Claims has held that 
when VA has been placed on notice of the existence of 
evidence that may render the claim plausible, and therefore 
well grounded, VA is required to assist in the retrieval of 
that evidence.  Robinette v. Brown, 8 Vet. App. 69, 79-90 
(1995).

1.  The RO should take the necessary 
steps to obtain the appellant's medical 
records, 1967 to the present, from the 
United States Naval Hospital in 
Jacksonville, Florida.

2.  The RO should then readjudicate the 
claim, to include the matter of whether 
it is well grounded.  If it is determined 
that the claim is well grounded, 
appropriate development should be 
undertaken.  If the benefit sought is not 
granted, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
case should then be returned to the Board 
after completion of the usual 
adjudication procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


